DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments

3.	In light of the amendments to the claims, the 35 U.S.C. 102 rejection of claims 1-4 and 11-14 are withdrawn. In light of further consideration and/or search, claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHOUDHURY et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOUDHURY et al, US 2012/0140708 hereafter Choudhury in view of Buthler et al, US 2017/0099129 hereafter Buthler. 

As for claim 1, CHOUDHURY discloses:
A communication apparatus (CHOUDHURY, FIG. 1, 104, [0036], The UE), comprising: 
an antenna module (CHOUDHURY, FIG, 1, 117, 127, 131, [0037], The transceiver 117 coupled to the decoder/encoder 127/131), comprising one or more antennas (CHOUDHURY, FIG. 1, 199a-199n, [0037], The antennas); a radio transceiver, coupled to the antenna module (CHOUDHURY, FIG, 1, 117, 127, 131, [0037], The transceiver 117 coupled to the decoder/encoder 127/131) and capable of transmitting or receiving wireless radio frequency signals to or from an air interface via the one or more antennas (CHOUDHURY, FIG. 1, 199a-199n, [0037], Transmitting/receiving signals with the antennas 199a-199n); and a processor (CHOUDHURY, [0127], The processor of the UE), configured to 
determine an actual communication capability of the communication apparatus (CHOUDHURY, FIG, 2, 236a, [0112]-[0114], Determine/generate a channel state information report 236a of the user equipment. The Examiner interprets the channel state information report to correspond to the “actual communication capability”), 
wherein the actual communication capability represents a true configuration and measurements of the communication apparatus (CHOUDHURY, FIG, 2, 236a, [0112]-[0114], A channel state information report 236a of the user equipment. The Examiner interprets the channel state information report to correspond to the “actual communication capability”),
and report the reduced communication capability instead of the actual communication capability as a communication capability of the communication apparatus to a network device (CHOUDHURY, [0114], [0067], Transmit/report the lowest RI instead of the highest RI in the CSI report of the UE to the base station), 
wherein a corresponding value of the reduced communication capability is smaller than a corresponding value of the actual communication capability (CHOUDHURY, [0114]-[0115], There is a lowest value RI is smaller than the highest value RI of the most recently transmitted).

CHOUDHURY does not explicitly disclose reduce the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions and report the reduced communication capability as a communication capability of the communication apparatus to a network device. 

However, Buthler reduce the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions (Buthler, FIG. 8,  810, 835,  [0039], [0064]-[0065], [0068], [0070], Reduce/lower the indicated/actual CQI to a reduced CQI upon detecting/calculating one or more signal characteristics) and report the reduced communication capability as a communication capability of the communication apparatus to a network device (Buthler, FIG. 8, 850, [0039], Report the reduced CQI of the UE to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CHOUDHURY with reduce the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions as taught by Buthler to provide increased robustness (Buthler, [0039]).

As for claim 2, CHOUDHURY discloses:
The processor is configured to report the value of the reduced communication capability in a Channel State Information (CSI) reporting procedure (CHOUDHURY, [0116], Reporting the lowest value of the CSI/RS reporting).

As for claim 3, CHOUDHURY discloses:
The communication capability is a rank indicator (RI) (CHOUDHURY, FIG. 2, 234, [0071], The CSI/RS reporting).

As for claim 4, CHOUDHURY discloses:
The communication capability is a Channel Quality Indicator (CQI) (CHOUDHURY, FIG. 2, 230, [0071], The CQI).

As for claim 11, CHOUDHURY discloses:
A method for reducing power consumption of a communication apparatus (CHOUDHURY, FIG. 1, 104, [0036], The UE),  the communication apparatus comprising an antenna module (CHOUDHURY, FIG, 1, 117, 127, 131, [0037], The transceiver 117 coupled to the decoder/encoder 127/131), a radio transceiver and a processor (CHOUDHURY, [0127], The processor of the UE), the antenna module comprising one or more antennas (CHOUDHURY, FIG. 1, 199a-199n, [0037], The antennas), the method comprising
determining an actual communication capability of the communication apparatus (CHOUDHURY, FIG, 2, 236a, [0112]-[0114], Determine/generate a channel state information report 236a of the user equipment. The Examiner interprets the channel state information report to correspond to the “actual communication capability”), 
wherein the actual communication capability represents a true configuration and measurements of the communication apparatus (CHOUDHURY, FIG, 2, 236a, [0112]-[0114], A channel state information report 236a of the user equipment. The Examiner interprets the channel state information report to correspond to the “actual communication capability”),
and reporting the reduced communication capability instead of the actual communication capability as a communication capability of the communication apparatus to a network device (CHOUDHURY, [0114], [0067], Transmit/report the lowest RI instead of the highest RI in the CSI report of the UE to the base station), 
wherein a corresponding value of the reduced communication capability is smaller than a corresponding value of the actual communication capability (CHOUDHURY, [0114]-[0115], There is a lowest value RI is smaller than the highest value RI of the most recently transmitted).

CHOUDHURY does not explicitly disclose reducing the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions and reporting the reduced communication capability as a communication capability of the communication apparatus to a network device. 

However, Buthler reducing the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions (Buthler, FIG. 8,  810, 835,  [0039], [0064]-[0065], [0068], [0070], Reduce/lower the indicated/actual CQI to a reduced CQI upon detecting/calculating one or more signal characteristics) and reporting the reduced communication capability as a communication capability of the communication apparatus to a network device (Buthler, FIG. 8, 850, [0039], Report the reduced CQI of the UE to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CHOUDHURY with reduce the actual communication capability of the communication apparatus to a reduced communication capability upon detecting one or more preconfigured conditions as taught by Buthler to provide increased robustness (Buthler, [0039]).

As for claim 12, CHOUDHURY discloses:
The processor is configured to report the value of the reduced communication capability in a Channel State Information (CSI) reporting procedure (CHOUDHURY, [0116], Reporting the lowest value of the CSI/RS reporting).

As for claim 13, CHOUDHURY discloses:
The communication capability is a rank indicator (RI) (CHOUDHURY, FIG. 2, 234, [0071], The CSI/RS reporting).

As for claim 14, CHOUDHURY discloses:
The communication capability is a Channel Quality Indicator (CQI) (CHOUDHURY, FIG. 2, 230, [0071], The CQI).

5.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of KIM et al, US 2017/0164250 hereafter KIM.

As for claim 5, CHOUDHURY discloses:
The processor is configured to report the value of the reduced communication capability (CHOUDHURY, [0114], [0067], Transmit/report the lowest RI of the channel state information).

However, KIM discloses the processor is configured to report the value of the reduced communication capability in an attach procedure (KIM, [0046], Reporting the channel state information included in an attach request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is configured to report the value of the reduced communication capability in an attach procedure as taught by KIM to provide more efficient messaging from the UE. 

As for claim 15, CHOUDHURY discloses:
The processor is configured to report the value of the reduced communication capability (CHOUDHURY, [0114], [0067], Transmit/report the lowest RI of the channel state information).

However, KIM discloses the processor is configured to report the value of the reduced communication capability in an attach procedure (KIM, [0046], Reporting the channel state information included in an attach request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is configured to report the value of the reduced communication capability in an attach procedure as taught by KIM to provide more efficient messaging from the UE. 

6.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of ZHANG et al, US 2020/0014430 hereafter ZHANG. 

As for claim 6, the combination of CHOUDHURY and Buthler does not explicitly disclose:
The communication capability is related to a throughput supported by the communication apparatus. 

However, ZHANG discloses the communication capability is related to a throughput supported by the communication apparatus (ZHANG, [0462], The rank information is related to the channel throughput supported by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the communication capability is related to a throughput supported by the communication apparatus as taught by ZHANG to provide improved channel bandwidth usage. 

As for claim 16, the combination of CHOUDHURY and Buthler does not explicitly disclose:
The communication capability is related to a throughput supported by the communication apparatus. 

However, ZHANG discloses the communication capability is related to a throughput supported by the communication apparatus (ZHANG, [0462], The rank information is related to the channel throughput supported by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the communication capability is related to a throughput supported by the communication apparatus as taught by ZHANG to provide improved channel bandwidth usage. 

7.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of CAI et al, US 2015/0281912 hereafter CAI. 

As for claim 7, the combination of CHOUDHURY and Buthler does not explicitly disclose the communication capability is a category supported by the communication apparatus. 

However, CAI discloses the communication capability is a category supported by the communication apparatus (CAI, [0072], Transmitting a supported type of CSI feedback).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the communication capability is a category supported by the communication apparatus as taught by CAI to provide enhanced group communications (CAI, [0001], [0002]).

As for claim 17, the combination of CHOUDHURY and Buthler does not explicitly disclose the communication capability is a category supported by the communication apparatus. 

However, CAI discloses the communication capability is a category supported by the communication apparatus (CAI, [0072], Transmitting a supported type of CSI feedback).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the communication capability is a category supported by the communication apparatus as taught by CAI to provide enhanced group communications (CAI, [0001], [0002]).

8.	Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of Kim US, 2008/0056414 hereafter Kim.

As for claim 8, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to turn off a portion of the antennas based on the reported communication capability. 

However, Kim discloses the processor is further configured to turn off a portion of the antennas based on the reported communication capability (Kim, [0138], Turning off an antenna group based on the rank information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to turn off a portion of the antennas based on the reported communication capability as taught by Kim to provide improved data transfer rates (Kim, [0006]). 

As for claim 18, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to turn off a portion of the antennas based on the reported communication capability. 

However, Kim discloses the processor is further configured to turn off a portion of the antennas based on the reported communication capability (Kim, [0138], Turning off an antenna group based on the rank information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to turn off a portion of the antennas based on the reported communication capability as taught by Kim to provide improved data transfer rates (Kim, [0006]). 

9.	Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of KELA, US 2018/0242243 hereafter KELA.

As for claim 9, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to decrease a modem voltage based on the reported communication capability. 

However, KELA discloses the processor is further configured to decrease a modem voltage based on the reported communication capability (KELA, [0013], [0072], Turning off/decrease the voltage of the modem based on the channel state information being out-of-date).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to decrease a modem voltage based on the reported communication capability as taught by KELA to provide increased power control. 

As for claim 19, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to decrease a modem voltage based on the reported communication capability. 

However, KELA discloses the processor is further configured to decrease a modem voltage based on the reported communication capability (KELA, [0013], [0072], Turning off/decrease the voltage of the modem based on the channel state information being out-of-date).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to decrease a modem voltage based on the reported communication capability as taught by KELA to provide increased power control. 

10.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al, US 2012/0140708 in view of Buthler et al, US 2017/0099129 as applied to claims 1 and 11 and above, and further in view of Semaan et al, US 2015/0358915 hereafter Semaan.

As for claim 10, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to set an uplink power limitation value to be lower than a threshold.

However, Semaan discloses the processor is further configured to set an uplink power limitation value to be lower than a threshold (Semaan, [0132], Set the UL transmit power to lower that the predefined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to set an uplink power limitation value to be lower than a threshold as taught by Semaan to provide improved power control at the UE.

As for claim 20, the combination of CHOUDHURY and Buthler does not explicitly disclose the processor is further configured to set an uplink power limitation value to be lower than a threshold.

However, Semaan discloses the processor is further configured to set an uplink power limitation value to be lower than a threshold (Semaan, [0132], Set the UL transmit power to lower that the predefined threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of CHOUDHURY and Buthler with the processor is further configured to set an uplink power limitation value to be lower than a threshold as taught by Semaan to provide improved power control at the UE. 

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kilpatrick, US 2015/0038156 discloses the channel parameter may be a channel quality indicator (CQI) and the mobile device increases or decreases the CQI reported to a base station at a given time and place on the recognized route based on one or more historical CQIs associated with an analogous time and place on the recognized route.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469